IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1105
                               Filed April 22, 2015


FIRST FEDERAL CREDIT UNION,
     Plaintiff-Appellee,

vs.

LAURIE A. STRIBLING and
JON M. STRIBLING,
     Defendants-Appellants.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Paul D. Miller, Judge.



      Laurie and Jon Stribling appeal from summary judgment entered in favor

of First Federal Credit Union in this replevin action. AFFIRMED.




      Jon Stribling and Laurie Stribling, Cedar Rapids, appellants pro se.

      Wesley B. Huisinga, Marty L. Stoll, and Nancy J. Penner of Shuttleworth &

Ingersoll, P.L.C., Cedar Rapids, for appellee.



      Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                          2


DANILSON, C.J.

       Laurie and Jon Stribling appeal from summary judgment entered in favor

of First Federal Credit Union in this replevin action.

       The following facts are not in dispute. On or about May 19, 2011, the

Striblings made, executed, and delivered to First Federal a promissory note in

the original principal amount of $8,042, with interest thereon at the rate of 6.75%

per annum.     On or about April 9, 2012, the Striblings made, executed, and

delivered to First Federal a promissory note in the original principal amount of

$24,291.43, with interest thereon at the rate of 7.99% per annum.               The

promissory notes include security agreements by which the Striblings granted to

First Federal a security interest in a 2004 Keystone Hornet Sport travel trailer,

and a 2007 Harley Davidson motorcycle. The security interest in both of the

vehicles granted by the Striblings to First Federal is reflected and noted on the

respective certificates of title. The Striblings defaulted on the loans by failing to

make payments when due.             Notices to cure default were provided to the

Striblings. Because of continuing defaults, First Federal accelerated the loans

and made demand for payment in full. The promissory notes, together with the

security agreements, provide that upon the Striblings’ default, First Federal is

entitled to repossess and sell the collateral/vehicles.       First Federal sought

replevin of collateral securing the loans made to the Striblings. First Federal filed

a motion for summary judgment, which was supported by exhibits and affidavits,

which the district court granted.

       Iowa Rule of Civil Procedure 1.981(3) provides summary judgment “shall

be rendered forthwith if the pleadings, depositions, answers to interrogatories,
                                           3


and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” The district court ruled the Striblings’ filings raised

no legal defense to the petition or any genuine issues of material fact that would

preclude summary judgment.

       The Striblings’ appeal filing1 offers an explanation about why they were

not current on their payments to First Federal and they have endured a plight

with which we sympathize, but the Striblings do not establish the district court

erred in entering judgment for First Federal. Finding no error,2 we affirm without

further opinion. Iowa R. App. P. 6.1203(a), (d).

       AFFIRMED.




1
  The Iowa Rules of Appellate Procedure govern the form and manner for briefs filed in
the appellate court, including requirements that a party provide a statement of the issue
presented, the standard of review, and an argument and supporting authority. Iowa R.
App. P. 6.903(2). The appellants’ filing does not conform to any of the requirements of
our appellate rules. Substantial departures from appellate procedures are not permitted
on the basis that a non-lawyer is handling the appeal. In re Estate of DeTar, 572
N.W.2d 178, 181 (Iowa Ct. App. 1997). Such failures to follow the rules can lead to
summary disposition of an appeal. Id.; see also Iowa R. App. P. 6.903(2)(g)(3) (“Failure
to cite authority in support of an issue may be deemed waiver of that issue.).
2
   “‘We review a district court’s ruling on summary judgment for correction of errors of
law.’” Veatch v. City of Waverly, 858 N.W.2d 1, 6 (Iowa 2015) (citation omitted).